Citation Nr: 1541945	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO. 11-26 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey 


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II (DM).

2. Entitlement to service connection for a cardiovascular disability to include hypertension to include as due to exposure to herbicides or as secondary to service-connected disability.

3. Entitlement to service connection for sleep apnea to include as due to exposure to herbicides or as secondary to service-connected disability.

4. Entitlement to service connection for a seizure disorder to include epilepsy to include as due to exposure to herbicides or as secondary to service-connected disability.

5. Entitlement to service connection for an eye disability to include macular degeneration to include as due to exposure to herbicides or as secondary to service-connected disability.

6. Entitlement to service connection for erectile dysfunction (ED) to include as due to exposure to herbicides or as secondary to service-connected disability.

7. Entitlement to service connection for a psychiatric disability to include a mood disorder to include as due to exposure to herbicides or as secondary to service-connected disability.

8. Entitlement to service connection for residuals of a stroke including right side paralysis to include as due to exposure to herbicides or as secondary to service-connected disability.

9. Entitlement to service connection for neuropathies due to a stroke.

10. Entitlement to service connection for loss of balance and coordination to include as due to a stroke, exposure to herbicides, or as secondary to service-connected disability.

11. Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1966 to September 1968. The Veteran died in 2013 and the Appellant is his properly substituted common-law spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board has recharacterized the issue of service connection for psychiatric, cardiovascular, and eye disabilities based on the holdings by the United States Court of Appeals for Veterans Claims (Court) that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

In a December 2013 decision, the Board dismissed the service connection claims without prejudice upon learning of the Veteran's death. The Appellant sought substitution at the Agency of Original Jurisdiction (AOJ), and was found to be a proper claimant, as the Veteran's common-law wife, in a July 2014 AOJ Administrative Decision. 

In January 2015, the Board remanded this case for the Veteran to be afforded a Board hearing, but she later withdrew her request. 

In a June 2015 decision, the Philadelphia, Pennsylvania RO granted service connection for the cause of the Veteran's death. That RO determined that the Veteran was presumed exposed to herbicides during service. As the basis of the grant of service connection, the RO cited to the Certificate of Death which listed a contributing cause of death as being DM, which is a presumptive disorder for herbicide exposure. 

In July 2015, the RO denied entitlement to burial benefits and a notice of disagreement has been received. 

The issues of entitlement to service connection for hypertension, sleep apnea, a seizure disorder, an eye disability, ED, a psychiatric disability, residuals of a stroke, neuropathies, a loss of balance and coordination, and for burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In June 2015, the Philadelphia, Pennsylvania RO determined that the Veteran was exposed to herbicides during service in Korea. 

2. The Veteran's diagnosed DM is presumed due to inservice herbicide exposure. 

3. The Veteran's heart disability, diagnosed as myocardial infarction (MI) and coronary artery disease (CAD), is presumed due to inservice herbicide exposure. 


CONCLUSIONS OF LAW

1. DM may be presumed to be the result of herbicide exposure during active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2010); 38 C.F.R. § 3.309(e) (2014). 



2. Heart disability, diagnosed as MI and CAD may be presumed to be the result of herbicide exposure during active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2010); 38 C.F.R. § 3.309(e) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain obligations pertaining to notifying claimants of how to substantiate claims and assisting in claims development under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. The claim are being granted and any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. In addition, DM and valvular heart disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a). The following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia. 38 C.F.R. § 3.309(e). 

Several new disorder have been added to the presumptive list: ischemic heart disease, Parkinson's disease, and B cell leukemias, and hairy cell leukemia. The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).




In June 2015, the Philadelphia, Pennsylvania RO determined that the Veteran was exposed to herbicides during service in Korea and based the grant of service connection for the cause of the Veteran's death on the fact that the Veteran had DM as a presumptive disorder. 
Available private medical records reflect that the Veteran was also treated for heart disability, having a MI and CAD. These diagnoses are contemplated within ischemic heart disease and are therefore presumed due to inservice herbicide exposure.


ORDER

Service connection for DM is granted. 

Service connection for heart disability including MI and CAD is granted. 


REMAND

The Appellant contends that the Veteran's hypertension, sleep apnea, seizure disorder, eye disability, ED, psychiatric disability, stroke (and residuals thereof), are secondary to DM. The claimed disabilities have not been considered as being secondary to DM as that disability was the only service-connected disorder. 

The Appellant further argues that the Veteran's neuropathies (focal) and loss of balance and coordination are related to the stroke. A medical opinion should be obtained in order to assess the etiology(ies) of claimed disabilities, particularly since there is no record of a VA examination or medical opinion in this case.

As noted in the introductory portion of this decision, the Appellant has submitted a notice of disagreement as to the issue of entitlement to burial benefits and a statement of the case must be issued. Manlincon v. West 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion based on review of all paper and electronic evidence. The examiner should review the record prior to examination. The examiner should provide an opinion as to whether hypertension, sleep apnea, seizure disorder including epilepsy, eye disability including macular degeneration, ED, psychiatric disability including a mood disorder, stroke, neuropathies (focal) and loss of balance and coordination, had their clinical onset during service; if hypertension, a seizure disorder, or a stroke was manifest within a year of service; or if any of the claimed disabilities is otherwise related to any in-service disease, event, or injury. 

The examiner should also provide an opinion as to whether hypertension, sleep apnea, seizure disorder including epilepsy, eye disability including macular degeneration, ED, psychiatric disability including a mood disorder, stroke, neuropathies (focal) and loss of balance and coordination, are proximately due to, or the result of, the service-connected DM or heart disability. The examiner should also provide an opinion as to whether hypertension, sleep apnea, seizure disorder including epilepsy, eye disability including macular degeneration, ED, psychiatric disability including a mood disorder, stroke, neuropathies (focal) and loss of balance and coordination, are permanently aggravated by the Veteran's service-connected DM or heart disability. 

The examiner should provide a complete explanation for all opinions expressed and conclusions reached. 

2. Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3. Readjudicate the claims on appeal in light of all of the evidence of record. If any issue remains denied, the Appellant should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto. 

4. The Appellant should be sent a statement of the case as to the issue of entitlement to burial benefits in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30. If the Appellant perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


